Citation Nr: 1509614	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD) with depression effective June 2, 1961.

2. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders effective June 2, 1961.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1960 to April 1961.

This matter is on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The decision granted service connection for the Veteran's PTSD with depression effective April 2, 2001.  In July 2009, the RO granted an earlier effective date of March 29, 2001 for the Veteran's service-connected PTSD with depression.  In September 2009, the RO found that clear and unmistakable error was not present in the RO's September 1961 rating decision, which denied service connection for neuropsychiatric disease.

In June 2010, the Veteran testified at an RO hearing.  A hearing transcript is included in the claims file.

In October 2012, the Board denied an effective date earlier than March 29, 2001 for the grant of service connection for PTSD with depression.  In April 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case to determine the disability rating for the Veteran's PTSD with depression between the years 1961 and 2001.  38 U.S.C.A. 7104(d)(1) (2014); see April 2014 Memorandum Decision.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The matter is REMANDED to the RO for assignment of a disability rating or ratings for the period beginning June 1961. Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's counsel and determine if there is any further evidence, argument or other statement to be added to the record. In the interests of efficiency and given the Veteran's age, the RO may accomplish this task by telephonic contact and preparation of any memorandum for record to include in paper or electronic filing.

2. After completion of the directive above, review the claims file and any electronic filing and determine if any medical development is required. IF THE VETERAN IS NOT ACCORDED A 100 PERCENT SCHEDULAR EVALUATION OR TDIU FOR THE ENTIRETY OF THE PERIOD BEGINNING IN JUNE 1961, direct that a VA or other appropriate examiner conduct a retrospective review of all evidence of record, to include but not limited to the "Psychological Test Report" prepared by John P. Parsons, Ph.D., dated in October 2014, and the "Vocational Assessment (TDIU)" report prepared by Carl E. Barchi, M.Ed., now contained in Volume 6 of the claims folder. 

Although any examiner has an independent obligation to review the record evidence as it bears on the severity of the Veteran's disorder, his or her attention is called to the following:

Military personnel records dated February 1961 show that the Veteran was progressing in a "very satisfactory manner" as an airframe repairman and was rated in the upper 50 percent of the group of 24 airmen.  The Veteran demonstrated extensive knowledge of complex duties, completed assignments satisfactorily, understood instructions, and generally had harmonious relations with others under normal circumstances.  He earned his GED while serving in the Air Force.  September 2014 Psychological Test Report.

Veteran's service treatment records (STRs) show that he was treated for a nervous condition during service and did not get along with his fellow service members.  November 1960 PMRS; see also June 1961 Claim, July 1961 Request for Medical Records, April 1961 Report of Medical Examination.  Separation examination noted problems with immaturity, nervousness, and depression, but did not diagnose a psychiatric abnormality.  April 1961 Report of Medical Examination.  On separation, the Veteran noted that he had nervous trouble in service and experienced depression/excessive worry.  April 1961 Report of Medical History.  The Veteran was honorably discharged in April 1961, but was found "Unsuitable for Military Service."  See Form DD-214.

In his June 1961 claim for entitlement to service connection for a neuropsychiatric disease, the Veteran reported that he was unable to speak clearly or to understand conversations. 

In January 1962, a VA examiner diagnosed the Veteran as having "conversation and anxiety reactions in an Immature Personality."  The examiner noted that the Veteran had sought psychiatric treatment while he was in service and that he had had nightmares since service and experiences difficulty in situations involving authority and/or restraints.  On examination, the Veteran exhibited an immature attitude, irritability, average intelligence, and near paranoid behavior and employed "protective coloring in his descriptions of himself and his family."  However, he had no orientation defects and his judgment was fair.  The examiner noted that the Veteran's symptoms "may be the forerunner of more serious emotional disturbance" and concluded that the Veteran "needs psychiatric help badly but is not receptive nor ready."

The Veteran married his first wife in 1964 and remained married for five years.  He remarried in 1970.  In 1974, he attended the University of Cincinnati and  graduated with a degree in urban planning.  September 2014 Psychological Test Report.

In September 1976, a private psychiatrist (Dr. Cooper) diagnosed the Veteran as having chronic anxiety and personality disorder with paranoid and antisocial traits.  During the consultation, the Veteran appeared "mildly agitated" and "mildly depressed," his cognitive functioning, intelligence, and eating/sleeping were normal or above normal, and he appeared oriented and was dressed appropriately.  The Veteran denied hallucinations or delusions, but noted that he became angry easily and was impulsive.  See July 1976 PMRs (reporting that the Veteran lost job in Spring 1975 and did not work a regular job again under May 1976).

Dr. Cooper noted a history of failed romantic relationships.  The Veteran had been married and divorced twice and "always maintained concurrent . . . relationships with three to four women" during both marriages.  His first marriage lasted five years and occurred when the Veteran was 22 years old.  See also September 2014 Psychological Test Report.  He remarried three weeks after his first divorce became final and stayed married to his second wife until in July 1976.  See also July 1978 PMRs (noting that the Veteran separated from his second wife in July 1976 after six years of marriage); September 2014 Psychological Test Report.  There were no episodes of domestic violence during either of his first two marriages.  Id.  

The Veteran underwent psychiatric therapy for a two-year period beginning in January 1977.  See October 1978 PMRs.  His private psychiatrist (Dr. Beck) diagnosed the Veteran as having obsessive personality with paranoid antisocial and passive aggressive traits.  He observed that the Veteran required "back-ups" for everything, to include back-up mistresses and a second home, and would drive aggressively in order to provoke fights with truck drivers.  He also observed that the Veteran experienced regular problems associated with his high-pressure job.  Dr. Beck noted that the Veteran was a "very bright man" whose work required a "great deal of daily personal contact with strangers" and could produce considerable income, but that the Veteran also had periods when he did not earn any money from his employment.  See also April 1994 PMRs (observing: that the Veteran was a good sales man but experienced ongoing job problems).

In August 1977, the Veteran reported having a bad temper, but showed improvement in expressing his emotions.  See also October 1978 PMRs (reporting that he had derived some satisfaction from his marriage).  In May 1978, the Veteran was diagnosed as having narcissistic personality disorder with antisocial and passive-aggressive traits and his private psychiatrist (Dr. Beck) opined that the Veteran's prognosis was poor. He underwent psychiatric therapy between January and June 1978.  

During a December 1989 private psychiatric consultation, the Veteran exhibited depressed mood, but appropriate affect, cogent speech, and excellent grooming.  He exhibited some ambivalence but reported generally "feeling better."  He also reported having poor sleep, constant distrust and fear, and depression and anger.  The private psychiatrist noted that the Veteran had major depressive disorder, which was aggravated by his physical health problems and fluctuated according to the quality of his interpersonal relationships. The Veteran was prescribed Prozac to manage his symptoms.

In August 1990, the Veteran reported "doing fairly well."  In October 1990, he "appeared to be feeling better . . . more in control," but stated that he felt overwhelmed.  In December 1990, he mentioned that he was alienated from his adult daughter from his first marriage and in April 1991 he was again diagnosed as having major recurrent depression.   See also April 1984 PMRs (finding moderate depression); August 1997 PMRs (diagnosing depressive disorder).

In April 1992, a private psychiatric evaluation found that the Veteran had below average verbal skills, reading comprehension, and analytical ability, a low math evaluation, and medium logical reasoning.  During a March 1994 private mental health consultation, the Veteran appeared distressed, anxious, and depressed.  He reported having trouble with work-"I'm over my limit"-and that he had not been able to work for a week.  The Veteran was diagnosed as having depression with agitation and was prescribed Paxil to manage his mood.  His answers on a depression questionnaire indicated that his depression was severe to extreme.

In March 1994, the Veteran underwent an evaluation for attention deficit hyperactivity disorder (ADHD) in an attempt to maintain his job at the University of Cincinnati.  He reported that he was on his third marriage and has had "a lot of trouble in relationships with women."  He also reported that he did not have any close friends; was not close with any of his children; had "never had a successful employment in [his] life," and had been depressed all his life with worse symptoms over the last six months.  The Veteran denied suicidal ideation.  On evaluation, the Veteran was oriented, his thoughts were coherent and goal directed without evidence of psychosis, his intellectual functioning and judgment appeared grossly intact, and he appeared depressed and subdued.  He was diagnosed as having adjustment disorder with depressed mood and assigned a Global Assessment of Functioning (GAF) score of 65, which is indicative of some difficulty in social and occupational functioning.  See also March 1994 PMRs (finding that the Veteran suffered from severe/extreme depression).

In April 1994, the Veteran underwent a follow-up consultation regarding his alleged ADHD.  A private psychologist diagnosed the Veteran as having chronic depression and found that he procrastinated on completing tasks; had trouble with relationships due to his impulsiveness; was restless and dysphoric; avoided contact with others; and had difficulty following verbal instructions and sustaining his attention; and interrupted others without meaning to do so.  The Veteran reported problems with irritability, difficulty with relationships and working with supervisors, and impulsivity that caused problems particularly at work.  He continued to be prescribed Prozac to manage his symptoms.  September 1994 PMRs.  

The Veteran last worked in April 1994, when he was fired by the University of Cincinnati.  He explained that he was terminated from his job because his supervisor took a personal dislike to him.  September 2014 Statement.  See also July 2009 Statement (stating that he was fired from last job in 1994 due to personal tension with his boss and observing that "[o]ver the years, I have had problems with employment.  Some because of lingering PTSD issues.")

In August 1997, the Veteran completed an SSA Questionnaire.  He explained that his physical and mental issues made working impossible and that he stayed at home most of the time where he lived with and cared for his youngest child (daughter).  He reported that his social life was mostly comprised of family visits, yard picnics, and occasional visits to the park and that he used to be involved in the Boy Scouts, community service projects, and volunteer activities, but has ceased this kind of activity.  Although he mostly stayed home, he occasionally went sightseeing, enjoyed light reading, and went on short family visits about three times a month.  He also explained that he could not do mathematics or perform well on timed tests, was disorganized, and generally avoided tasks because they were mentally and physical taxing.

In January 1998, an SSA Medical Summary noted that the Veteran had an affective disorder, but that his level of impairment was not severe.  A February 1998 SSA Medical Summary found evidence of situational stresses, but no evidence of anxiety, recurrent severe panic attacks, recurrent obsessions or compulsions, and/or recollections that are a source of marked distress.  See also February 1998 Statement (stating that the Veteran never really got along with people or belonged to a social set).

On his May 1998 SSA Claim, the Veteran reported that his interest in activities had declined and that he had dropped membership in groups and clubs.  He also reported that he did not get along with others; had poor short-term memory, and that his depression was intertwined-"some the cause, some the effect"-with his poor personal and financial situations.  The Veteran stated that his mental health symptoms became worse in the mid-1980s and had become even worse with age.  He noted that he spoke impulsively; had been fired from most of the jobs he has had (including volunteer work) since he was an adolescent and has had routine problems with co-workers and supervisors.

In June 1998, the Veteran underwent another private psychological evaluation.  On examination, the Veteran demonstrated appropriate social interactions and speech and was oriented to date, time, person, and place.  Test results revealed that he had average intelligence and memory.  The private psychologist (Dr. Parsons) noted that the Veteran was married in 1965, divorced and remarried in 1970, and divorced and remarried in 1988, and that he has had several extramarital affairs.  The Veteran was diagnosed as having narcissistic personality disorder with antisocial, paranoid features and received a GAF score of 45, which is indicative of serious impairment in social and occupational functioning.

The June 1998 psychologist opined that the Veteran's psychological as well as physical problems significantly limited "his functional ability to perform daily work activity."  He noted that the Veteran has claimed on a "routine basis . . . [that he is] not being capable of performing work activity" and that he is not able to adjust to his work environment and can disrupt this environment.  The Veteran worked for five years as a management recruiter before he started his own business in 1981.  He last worked in 1994 when he performed sedentary, skilled work.  He was terminated from his last job and has been terminated numerous times due to "difficulty in the work setting" to include completing his job tasks and interacting with others.  The Veteran had a Bachelor of Science degree and was enrolled in a graduate program for education, which he did not complete.

In November 1998, a private psychiatrist observed that many of the Veteran's mental and physical health problems existed prior to 1992 and have had a significant impact on the Veteran's health in the last 4 to 5 years.  The psychiatrist noted the Veteran's "long history of psychosocial illness," to include depression and difficulty dealing with others.  He concluded that the Veteran's clinical and psychiatric problems resulted  in "severe impairment" and this impairment is permanent and will likely not improve with treatment.  See October 1998 PMRs (diagnosing chronic depression); December 1998 PMRs (diagnosing extreme anxiety).

In an undated statement entitled "Lower Extremities," the Veteran reported that his depression and anxiety prevented him from having long lasting, positive relationships.  He reported "many, many conflicts and clashes with family, co-workers" and that he has been terminated or forced to leave at least 15 jobs since he was a teenager.  He explained that he was quick to anger but was not violent; avoided people, public spaces, and stressors; was unable to adapt to the work environment; and that his psychological problems have become more prominent in recent years.

During a February 2000 VA mental health consultation, the Veteran reiterated that he had not worked since 1994 and that he has been terminated at least ten times by various employers and volunteer organizations.  He stated that he has been married to his third wife for 12 years, that his third marriage has been tense, and that he had been arrested eight times on misdemeanor charges.  See also March 2000 VAMRs (noting that the Veteran has had multiple firings and arrests).  He also stated that he was prone to verbal outbursts, had poor anger management, was constantly on guard, experienced frequent sleep disturbances, and exhibited paranoid behavior.  The VA psychiatrist noted that the Veteran had a "chronic chip on his shoulder."  The Veteran had been prescribed Prozac since 1994 and underwent therapy between 1989 and 1991.  See February 2000 PMRs (prescribing Prozac and Vioxx and diagnosing depression and anxiety).

In June 2000, a VA psychiatrist noted that the Veteran was irritable and experienced "continual anger and indignation about being short changed.  See also August 2000 to November 2001 VAMRs (noting the Veteran's obsession regarding perceived past injustices).

In October 2002, a private psychiatrist found that the Veteran was seriously limited with regard to remembering work-like procedures and understanding, remembering, and carrying out short and simple instructions.  The psychiatrist also found that the Veteran was unable to meet competitive standards in areas such as: responding appropriately to changes in the work setting, accepting instructions, responding appropriately to criticism from supervisors; completing a normal workday without interruptions; and sustaining an ordinary routine without special supervision.  The Veteran continued to be prescribed Wellbutrin and Prozac.  The psychiatrist found that the Veteran exhibited great difficulty focusing on anything except past distress and problematic interpersonal interactions and opined that the Veteran "would be a major disruption in any occupational setting" due to impaired impulse control, persistent disturbances in mood/affect, paranoid thinking, being easily distracted, and deeply ingrained maladaptive patterns of behavior.

In another undated statement, the Veteran reported that he has experienced "very troublesome cognitive and emotional problems for life" and several major physical medical problems.  He explained that he received a number of Fs for graduate school work that he could not complete due to problems with concentration.  He also explained that he was diagnosed as having cervical spine problems in the 1970s and was involved in an automobile accident in 1981.  Although the Veteran reported having marital problems, particularly in 1986 when his business was failing, he stated that his third wife has been incredibly patient and forgiving.

The same undated statement includes an extensive description of his work as an employment specialist and the reasons why his small business ultimately failed.  He explained that he dealt with business that paid for him to find personnel with specialized skills and that he "had to be able to do many things to be successful in this work."  He interviewed and screened applications to match employees with available jobs, "formulate[d] presentations," negotiated salaries, customized job descriptions, "learn[ed] massive amounts of terminology" to include "hundreds of occupations and position/ job descriptions," and had to constantly be a salesman.

He stated that his business failed because he was "out-gunned" by computer literature competitors.  He also stated that his business was subject to major stressors, to include a law suit by a former employee and an Internal Revenue Service (IRS) audit, which ultimately resulted in no penalties.  He reported that his income for 1986 was $2,500 and that he lost money from 1987 onwards.

Statement Two also reports that the Veteran's depression and interpersonal skills suffered with the demise of his business.  He took two temporary jobs after his business failed: he was terminated from one job and was not qualified for the other.  He reports that he was not fit to work or to look for work at this time and suggests that age was a major factor in his not being rehired.

In August 2002, the Veteran reported that his symptoms had improved with Ritalin.  See August 2002 VAMRs.  He reported feeling happier, clearer, and calmer.  However, the following month (September 2002) he reported no improvement for Ritalin.  September 2002 VAMRs.  In October 2002, a VA doctor noted that the Veteran was unemployable and that he continued to struggle with depression, had difficulty sleeping, paying attention, and interacting with authority figures, and continued to experience irritability and dysphoria.  In March 2003, the Veteran reported that he had been working on his claim of entitlement to PTSD for the last 7 years and that he "can't get organized to get it done."  He appeared argumentative and obsessional and a VA doctor noted that psychotherapy was futile.  March 2003 VAMRs.

In February 2008, a VA examiner opined that the Veteran's PTSD was aggravated by his military service.  She noted that the Veteran received his Bachelor of Science in the 1970s, was cited for disorderly conducted after he was involved in an altercation in 1982, was self-employed as a personnel recruiter for several years, and has not worked since 1994.  He was terminated from his last job because he could not tolerate his supervisor.  He described his third marriage as "[m]ostly good with some real struggle."  The Veteran explained that he had been involved in the Boy Scouts for 24 years, experienced flashbacks and intrusive and disruptive thoughts related to his experiences in service, and had difficulty sleeping.  The examiner assigned the Veteran a GAF score of 50 for his pre-service period and a GAF score of 48 for his post-military period; both scores indicate a serious impairment in social and occupational functioning.  She based the GAF score on the Veteran's inability to maintain employment and friendships, his strained marital relationship, and the severity of his symptoms.  The examiner stated that further review was necessary to determine if the Veteran could manage his finances (which are currently managed by his wife).

In the same month (February 2008), a private psychiatrist (Dr. Lomas) opined that the Veteran had "service connected posttraumatic stress disorder" and that he had experienced depression and anxiety since his separation from service.

In September 2014, a private psychologist found that the Veteran satisfied the DSM diagnostic criteria for PTSD in 1961 and has continued to satisfy the diagnostic criteria for PTSD to the present.  He observed that the Veteran had undergone outpatient psychotherapy on an intermittent basis since he was 22 years old and that his depression ranged from moderate to severe.  See also September 2014 Statement (reporting that the Veteran has been depressed, anxious, and angry for decades).

The psychologist noted that the Veteran had been arrested six times for disorderly conduct or traffic violations and was incarcerated for three months in 2007.  He also noted that the Veteran has two friends that he sees up to four times a year, consistently attends church, and collects antiques and collectibles.  The Veteran's wife stated that the Veteran has a few acquaintances but no close friends.  The private psychologist found that the Veteran had good familial relations: he gets along fairly well with his children and his current wife stated that she "know[s] he cares about us."

On examination the Veteran exhibited significantly impaired attention/concentration, his thought process was distracted, and his affect tangential.  He experienced moderate problems with immediate/recent memory, but remained oriented during the telephone interview and his remote memory appeared intact.  The psychologist noted that the Veteran's intelligence was average and that there was no evidence of cognitive loss and no history of suicidal ideation.  The Veteran's wife observed that the Veteran's mental health symptoms have become worse with age.

The psychologist opined that the Veteran's PTSD with caused "significant functional impairment in occupational and social relationships as well as self-care and activities of daily living."  The psychologist also opined that the Veteran's PTSD with depression "precluded his ability to secure and follow gainful employment."

3. After receipt of any retrospective review, the RO will then review all evidence, to include but not limited to that noted above and assign an appropriate disability evaluation effective June 1961 and continuing thereafter.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




